Citation Nr: 1439005	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-27 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, including degenerative disc disease (DDD).
 
2.  Entitlement to service connection for a low back disorder, including DDD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which, in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is available and has been reviewed.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal. The Board has considered the documents in both files while reviewing this appeal.

In January 2014, the Board remanded the case to the Appeals Management Center (AMC) for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the January 2014 Board remand.

2.  The Veteran's spine was in sound condition upon his entry into active service.
3.  The preponderance of the evidence shows a cervical spine disorder, to include DDD, did not have its onset in active service, nor is it otherwise causally related to active service.

4.  The preponderance of the evidence shows a low back disorder, to include DDD, did not have its onset in active service, nor is it otherwise causally related to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a low back disability, to include DDD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013).

2.  The requirements for entitlement to service connection for a cervical spine disability, to include DDD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a November 2008 AOJ letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there are additional records or evidence to be obtained.  Further, the Board remanded the case in January 2014 so the examiner who conducted the December 2012 VA examination could provide a more complete rationale for his nexus opinion.  The AMC complied with that directive by returning the claims file to the examiner who provided an April 2014 addendum.  This is noted in the April 2014 Supplemental Statement of the Case (SSOC).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Arthritis is presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Cervical Spine Disability

Service treatment records document the fact the Veteran sustained a cervical spine fracture to C2 that required surgery when he was 16 years of age.  The Report of Medical Examination For Induction notes he was referred for an orthopedic consult.  The March 1968 orthopedic consult reflects physical examination of the neck and the X-rays were negative, and he was cleared for active service.  Hence, the Report of Medical Examination For Induction reflects the Veteran's spine was assessed as normal and he was deemed fit for active service with a Profile of 1.  Thus, the Veteran's spine is presumed to have been in sound condition when he entered active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records dated in January 1969 note the Veteran's complaints of a sore throat neck times three days.  The assessment was tonsillitis.  In October 1969 the Veteran's complained of a sore neck, thirst, and general body aches.  The diagnosis was an upper respiratory infection, and he was issued Cepacol lozenges and aspirin.  In December 1969, he reported neck stiffness in the morning, and that he injured his neck when he was 16 years of age.  No neck disorder was diagnosed.  The examiner prescribed medication as needed for pain.  One week later, the Veteran complained of little pains of the neck and chest that went down his spine and his arm.  He reported further that sometimes his neck became stiff.  Physical examination revealed good neck range of motion without pain; good strength of the neck and arms; and, equal reflexes bilaterally.  The examiner diagnosed old neck fracture, no problem.  The Veteran was reassured.  Another entry notes a sore neck secondary to tonsillitis.  On his November 1970 Report of Medical History for his examination at separation, the Veteran did not indicate any complaints of neck pain or other problems.  In the November 1970 Report of Medical Examination For Separation the spine was normal.
On his Substantive Appeal (VA Form 9), the Veteran conceded his pre-service neck injury, but he asserted it was aggravated by his active service.  He asserted that there were days where his pain was severe enough to prevent him from performing his assigned duties.

Low Back Disability

The service treatment records contain no entries related to complaints or treatment for the low back.  On his November 1970 Report of Medical History, however, the Veteran indicated a history of low back problems without any specifics.  The examiner did not record any comment.  As noted earlier, the November 1970 Report of Medical Examination For Separation reflects the Veteran's spine was assessed as normal.

The Veteran asserts his assigned duties during his active service entailed heavy lifting.  Service personnel records note he was assigned to the Signal Corps.  There is nothing in the claims file that contradicts this description of his duties.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(c).  He testified at the hearing that sometimes he had help with the lifting of heavy batteries and generators, etc., but not always.  The Veteran opined the in-service lifting is the reason his neck is the way it is now, and that he may have tweaked his back without being aware of it.  He worked for the postal service after his active military service, and he denied that his postal duties entailed heavy lifting, as he was a clerk.

Analysis

As noted earlier, the Veteran was afforded a VA examination in December 2012.  The examiner diagnosed DDD of both the cervical and lumbar spine (low back), as confirmed by X-rays.  The examiner opined there was not at least a 50-percent probability that either the Veteran's neck or low back disorder had its onset in active service, or that either is otherwise causally related to his active service.  The examiner noted that, other than the Veteran's notation of back trouble on the November 1970 Report of Medical History, there was no evidence of a back problem in active service, as he was not seen or treated for one.  Further, the examiner noted, there was no medical evidence the Veteran was treated for back problems after service.

With respect to the neck, the examiner noted the pre-service neck injury but also noted the Veteran had only one instance of a neck-related complaint in service, and there was no evidence he continued to have neck problems after service.  The Veteran reported only one instance after service, which occurred several years prior to the examination when he turned his head too quickly and developed neck pain which lasted only for a short duration.  He denied any neck pain since that incident, and he denied current neck complaints the day of the examination.

As also noted earlier, the Board remanded the case in January 2014 to ensure the examiner considered the Veteran's lay reports related to his neck and low back disorders, and to advise the examiner that the absence of contemporaneous medical records, alone, is not a sufficient basis for denying a claim.

In a February 2014 addendum that noted another review of the claims file, the examiner again found there was no clinical evidence of a chronic neck or low back disorder, either in service or post-service.  The examiner observed that most "young people" with back pain have mechanical or functional back pain without pathology or abnormality, or specific cause.  (Quotes in original).  The examiner explained further that evidence-based medicine indicates such pain is due to improper back mechanics and weak back muscles due to a sedate life style.  Evidence-based medicine also indicates that heavy lifting, even over a prolonged period, does not cause chronic back problems or disc degeneration.  The vast number of people with disc degeneration is due to a combination of heredity and aging.  The examiner opined the Veteran has X-ray evidence of appropriate age-related degeneration; and, he found nothing in the Veteran's lay statements that altered his medical opinion or what evidence-based medical findings have produced.

The Board interprets the last phrase of the final sentence of the above opinion to relate to the clinical findings of the Veteran's examination, to include the X-rays.

The examiner's opinion is deemed highly probative, as it was offered based on an accurate understanding of the relevant facts and as it was accompanied by a clear rationale.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

In light of the fact no chronic neck or back disorder was diagnosed in or at separation from active service, and there is no evidence DDD manifested within one year of separation from service, the Board finds no factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a).

Again, DDD is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  The VA examination report notes the Veteran denied chronic neck-related symptomatology, as he reported only one instance of post-service neck pain.  The Board acknowledges the Veteran's lay testimony of back pain at various intervals, but again there was no express contention of true continuity of symptoms.  To the extent the Veteran's pain may be associated with his DDD of the back, the examiner opined that pathology is due to the natural aging process, and not an event that occurred in active service.

For these reasons then, continuity of symptomatology is not established either by the documented treatment reports or the Veteran's own statements.  Thus, the Board finds the preponderance of the evidence is also against the claim on a direct basis.  38 C.F.R. § 3.303.

The Board also acknowledges the Veteran's lay opinion that his current disorders are due to his in-service heavy lifting.  The Board notes that there are certain disorders lay persons are capable of identifying, such as varicose veins; and, there are certain disorders or diseases where lay reports, combined with a medical diagnosis, may constitute probative evidence of etiology.  In the Veteran's case, however, the Board finds opining on the etiology of DDD shown on X-ray is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  There is no evidence the Veteran has medical training.  Hence, his opinion on the issue is not probative.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a neck disorder, including DDD, is denied.

Entitlement to service connection for a low back disorder, including DDD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


